IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs July 10, 2007

                STATE OF TENNESSEE v. MITCHELL RIDLEY

                 Direct Appeal from the Circuit Court for Madison County
                            No. 05-635 Roger A. Page, Judge



                   No. W2006-02700-CCA-R3-CD - Filed August 3, 2007


Defendant, Mitchell Ridley, appeals the trial court’s revocation of his community corrections
sentence and the imposing of a sentence of confinement. Following our review of the record, we
affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID G. HAYES and NORMA
MCGEE OGLE, JJ., joined.

George Morton Googe, District Public Defender; and Paul E. Meyers, Assistant Public Defender,
Jackson, Tennessee, for the appellant, Mitchell Ridley.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney General;
James G. Woodall, District Attorney General; and James W. Thompson, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

       On January 26, 2006, Defendant pled guilty to theft of property valued at between $500 and
$1,000, a Class E felony; evading arrest, a Class E felony; and reckless driving, a Class B
misdemeanor. The trial court sentenced Defendant as a Range III, career offender, to six years for
each felony conviction, and six months for his misdemeanor conviction. The trial court ordered
Defendant to serve his sentences consecutively for an effective sentence of twelve years and six
months. After a period of confinement in the Madison County workhouse, Defendant was placed
on community corrections.

        A warrant for violation of community corrections was filed on October 13, 2006, alleging
that Defendant had failed to remain arrest free in violation of the conditions of his community
corrections sentence. An amended warrant was filed on November 7, 2006 alleging additionally that
Defendant had failed to report his new arrests to the case officer as required by community
corrections.

         At the revocation hearing, Officer Terry Buckley with the Jackson Police Department
testified that he received a complaint from a resident at the Airways Motel that Defendant had
threatened the complainant. Officer Buckley ran Defendant’s name through NCIC, and the
dispatcher told him that Defendant’s driver’s license had been revoked. Two or three weeks later,
on September 26, 2006, Officer Buckley stopped at a gas station to buy a fountain drink and
observed Defendant standing in line. Officer Buckley left and pulled his patrol car around to the
back of the facility. He confirmed that Defendant’s driver’s license was still on a revoked status
while he waited for Defendant to exit the gas station.

         Defendant entered his vehicle. Officer Buckley followed Defendant’s vehicle as Defendant
left the parking lot and made a right-hand turn on to Highway 70. Officer Buckley said his patrol
car was approximately one and one-half car lengths behind Defendant’s vehicle. Officer Buckley
activated his emergency equipment, but Defendant did not pull over. Officer Buckley pursued
Defendant for approximately one and one-half miles. Defendant increased the speed of his vehicle
and ran a truck off the road when he passed the truck in a curve. Officer Buckley terminated the
pursuit at that point because he felt it was too dangerous to continue. Officer Buckley testified that
Defendant was the only person in the car, and he had personally observed Defendant driving the
vehicle. Officer Buckley obtained an arrest warrant for Defendant, but he could not locate Defendant
to arrest him.

        Later, Officer Buckley learned that Defendant had returned to the Airways Motel. Officer
Buckley said that a search warrant was issued on October 11, 2006 based upon information received
after September 26, 2006. Defendant and his wife, Ann Ridley, were discovered in Room 112, and
Defendant was arrested based upon the previously issued arrest warrant. The officers discovered 1.0
grams of powder cocaine in Ms. Ridley’s purse. A crack pipe was on the table next to the bed. A
search of Defendant’s vehicle revealed 3.6 grams of powder cocaine and 14.0 grams of crack
cocaine. Officer Buckley stated that the vehicle in which the drugs were found was the same vehicle
Defendant was driving on September 26, 2006.

        Elsa Reyes, a case officer with Madison County Community Corrections, testified that
Defendant was placed on community corrections after entering a plea of guilty to Class E felony
theft, felony evading arrest, and reckless driving. Ms. Reyes said that she filed a warrant for
probation violation, as amended, for incurring new charges and for failure to report those charges
to her as required. On cross-examination, Ms. Reyes said that Defendant came to his next scheduled
meeting after his arrest. Ms. Reyes asked Defendant how he was doing, and Defendant responded,
“Fine.” Ms. Reyes said she waited a few minutes to see if Defendant would initiate a conversation
about his arrest. When Defendant did not say anything, Ms. Reyes showed him the jail report.

       The State agreed to stipulate to the admissibility of Ms. Ridley’s testimony from a
preliminary hearing, and a transcript of her testimony was introduced as an exhibit. According to


                                                 -2-
the transcript, Ms. Ridley testified that the drugs found inside Room 112 of the Airways Motel
belonged to her. On cross-examination, Ms. Ridley said that Defendant stayed with her at the motel
two or three nights a week. Ms. Ridley was questioned about the drugs found in the vehicle parked
outside of the motel, but the transcript notes her response as “inaudible.”

         Officer Buckley was recalled as a rebuttal witness. Officer Buckley stated that Ms. Ridley
made a statement to the police during the execution of the search warrant in which she acknowledged
that the drugs found in her purse belonged to her. Officer Buckley said that Ms. Ridley did not make
a statement concerning the ownership of the drugs in the vehicle.

       At the conclusion of the revocation hearing, the trial court found credible the testimony of
Officer Buckley and Ms. Reyes. The trial court stated:

        I’m going to find that [Defendant] is in violation of his Community Corrections in
        a substantial way based upon a preponderance of the evidence for the following
        reasons: based on the testimony I’ve heard, on September 26th by a preponderance of
        the evidence I believe that [Defendant] is guilty of felony evading arrest and driving
        on a revoked license. He’s obviously violated the law while on Community
        Corrections. As to the drug charges, obviously there will be some dispute when this
        case goes to court about possession of the drugs. I have read Mrs. Ridley’s
        preliminary hearing testimony. But based on our law dealing with joint and
        constructive possession, I think I can at least find by a preponderance of the evidence
        that [Defendant] was in possession of illegal drugs. And that will be another basis
        for the revocation, along with failing to report the arrest.

       The trial court revoked Defendant’s community corrections sentence and ordered that the
balance of his sentence be served in confinement.

        The decision to revoke a community corrections sentence or probation rests within the sound
discretion of the trial court and will not be disturbed on appeal unless there is no substantial evidence
to support the trial court's conclusion that a violation has occurred. State v. Harkins, 811 S.W.2d
79, 82-83 (Tenn. 1991) (applying the probation revocation procedures and principles contained in
Tennessee Code Annotated section 40-35-311 to the revocation of a community corrections
placement based upon “the similar nature of a community corrections sentence and a sentence of
probation”). The trial court is required only to find that the violation of probation or community
corrections occurred by a preponderance of the evidence. See T.C.A. § 40-35-311(e); see also id.
§ 40-36-106(e)(3)(B). In reviewing the trial court's findings, it is our obligation to examine the
record and determine whether the trial court has exercised a conscientious judgment rather than an
arbitrary one. State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). After finding a
violation of a defendant’s community corrections, the trial “court may resentence the defendant to
any appropriate sentencing alternative, including incarceration, for any period of time up to the
maximum sentence provided for the offense committed, less any time actually served in any
community based alternative to incarceration.” T.C.A. § 40-36-106(e)(4).


                                                  -3-
        Defendant argues that there was insufficient evidence to support a finding that he was the
driver of the vehicle pursued by Officer Buckley. Officer Buckley, however, clearly and
unequivocally testified that Defendant was the only one in the vehicle, and that Defendant was
driving the vehicle while Officer Buckley was in pursuit. Defendant also contends that there was
no evidence in the record that Defendant did not report the new arrest “within the applicable time
period.” The trial court accredited Ms. Reyes’ testimony that she gave Defendant an opportunity to
report his new arrest but he failed to do so. As for the drug charges, Defendant insists that the drugs
were not his, but his wife’s, as evidenced by her testimony at the preliminary hearing. The trial court
accredited Officer Buckley’s testimony that Ms. Ridley’s admission of ownership extended only to
the drugs found in her purse, and the vehicle in which the other drugs were found was the same
vehicle driven by Defendant on September 26, 2006. See State v. Shaw, 37 S.W.3d 900, 903 (Tenn.
2001) (concluding that the evidence was legally sufficient to support the defendant's conviction for
possession of cocaine when the bottle containing cocaine was discovered on the front seat of a car
that was occupied and driven by the defendant).

         Whatever defenses Defendant might ultimately raise to the charge of possession of cocaine,
Defendant’s violation of his community corrections sentence rested upon the allegation that he had
committed new offenses during the period of his probation and that he failed to report the new
charges to his case officer. Moreover, “[o]nly one basis for revocation is necessary.” State v. Alonzo
Chatman, No. E2000-03123-CCA-R3-CD, 2001 WL 1173895, at *2 (Tenn. Crim. App., at
Knoxville, Oct. 5, 2001), no perm. to appeal filed. We conclude that the trial court did not abuse
its discretion in finding that Defendant had violated the conditions of his community corrections by
a preponderance of the evidence by incurring new charges and by failing to report those charges to
his case officer. Defendant is not entitled to relief on this issue.

                                          CONCLUSION

       After a thorough review, we affirm the judgment of the trial court.


                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -4-